Title: To George Washington from Ensign John Y. Noel, 1 April 1778
From: Noel, John Y.
To: Washington, George


1 April 1778. Explains that he is resigning his commission as ensign of the 4th Virginia Regiment because, being from New Jersey, he has “found my Situation very inconvenient and disagreeable. I am sorry to say that; that party Spirit, which prevailes between Members of different States, is the principle cause of it. This has soo far effected me, that I cannot posibly, consistent with Honour continue longer in the Regt. I have borne with these Inconveniencies as long as a person of the least sensibility could possibly bear with them; and having been very lately,

personally insulted by the Commanding Officer of the Regt, an Insult too glareing to be put with; and being also convinced that my longer stay in the Regt would be disagreable to most of the Officers in it, I can by no means think of continuing longer in it.”
